Potts, J.
The tax complained of in the above cases was imposed upon goods and chattels, such as raw materials and manufactured goods, belonging to the prosecutors, but situate in other states than New Jersey.
The 2d section of the supplement to the act concerning taxes directs that “all personal estate within this state” shall be liable to taxation.
The 4th section directs that “the term personal estate, as used in this act, shall be construed to include goods and chattels of every description, including steamboats and other vessels, money, debts due from solvent debtors, whether on contract, note, bond, or mortgage, public stocks and stocks in corporations, whether within or without this state.”
Taking the two sections together, the obvious meaning is that personal property out of the state is not taxable in this state, with the exception of “steamboats, &c., &c.,” enumerated in the 4th section, after the word “including.”
To adopt any other construction would render the language of thé 2d section, so far as it relates to personal estate, meaningless.
Let the assessment be set aside.